Citation Nr: 0533201	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-27 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for arthritis of the feet 
and ankles, associated with flat feet.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied the veteran's claim of 
entitlement to service connection for arthritis of the feet 
and ankles secondary to flat feet.  The veteran filed a 
timely appeal of this decision to the Board. 

In August 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is now part of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In this case, the veteran testified before the Board in 
August 2005 that, at the time of entry into service he had 
flat feet.  As a result of his service, including marching, 
running with heavy packs, and service in the Republic of 
Vietnam, the veteran argues that his flat feet were 
aggravated causing pain and arthritis in his feet and ankles.  
The veteran's service medical records indicate that the 
veteran's feet were "normal" on service entry, but a note 
on the reverse side of the form reads "pp1 [degree]..." 
possibly indicating flat feet.  There is no separation 
examination contained in the veteran's records.  In addition, 
the veteran stated that he received no treatment in service 
or within a year of separation for his foot pain, but 
testified that he complained to his wife about this upon his 
return to the States.  The veteran also stated that be 
received treatment for his condition beginning in 
approximately 1979, but cannot remember the physicians or 
hospitals that treated him.  He did, however, indicate that 
he has been seen since approximately 1998 at the Tucson, 
Arizona, VA Medical Center for his foot problems.  The 
veteran testified that his feet, which never bothered him 
prior to service, have bothered his ever since.  The veteran 
has been diagnosed with plantar fasciitis.  The Board also 
notes that the veteran worked in construction and broke one 
of his feet in a construction accident some time in 2000.  
The veteran is also service-connected for diabetes mellitus 
with associated peripheral neuropathy.

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim in 
order to determine whether the veteran's current foot and 
ankle condition, if any, had its onset in service.  The Board 
therefore finds that a VA examination is warranted to 
determine the current nature, extent and etiology of any foot 
and ankle condition found to be present, and to determine if 
the veteran's condition is related to or had its onset during 
service, to include any associated affect resulting from 
possible flat feet in service.  Pursuant to the VCAA, such an 
examination is required to adjudicate the veteran's claim.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2004).

Prior to affording the veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
veteran's claim should be associated with his claims file.  
Here, the Board notes that the veteran has sought treatment 
for his feet at the Tucson, Arizona, VA Medical Center since 
approximately 1998.  The RO should therefore request all 
records form this facility specifically regarding treatment 
received by the veteran for his feet and ankles, from 1998 to 
the present.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, 
in his testimony before the Board, the veteran noted that he 
complained to his wife about the pain in his feet upon his 
return from service in Vietnam.  The veteran should therefore 
be afforded an opportunity to obtain a lay statement from his 
spouse or other persons with personal knowledge of his 
condition or statements regarding his feet in service or 
shortly thereafter.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c) (2004).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for his foot and ankle condition.  This 
should specifically include any records 
of the appellant's treatment for his feet 
and ankles at the Tucson, Arizona, VA 
Medical Center, dated form 1998 to the 
present.  The veteran should also be 
notified that he may request lay 
statements from his spouse or other 
persons with personal knowledge regarding 
his foot condition in service or shortly 
thereafter.  The aid of the appellant in 
securing relevant records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any foot 
and ankle disability.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  If the 
examiner diagnoses the veteran as having 
a foot and/or ankle disability, the 
diagnosis should be specified, and an 
opinion should be provided as to whether 
it is at least as likely as not such is 
related to a disease or injury in 
service, to include any associated effect 
resulting from possible flat feet in 
service, including the affect of his 
service, to include marching, running 
with heavy packs, on his feet.  In this 
regard, the examiner is requested to 
comment on the veteran's service medical 
records and service entrance examination 
which notes "pp1 [degree]..." possibly 
indicating flat feet.  The examiner 
should also comment on the effect of any-
post service activities, including his 
work in construction, on his condition. 
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


